 



EXHIBIT 10.6
EXECUTION COPY
WAIVER, CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT
     WAIVER, CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of
December 4, 2007 (this “Amendment”), among ATARI, INC., a Delaware corporation,
as borrower (the “Borrower”), the lenders party to the Credit Agreement referred
to below (the “Lenders”), and BLUEBAY HIGH YIELD INVESTMENTS
(LUXEMBOURG) S.A.R.L., as successor administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings given them in the Credit Agreement referred to below.
W I T N E S S E T H:
     WHEREAS, the parties hereto are parties to that certain Credit Agreement,
dated as of November 3, 2006 (as amended, supplemented or otherwise modified to,
but not including, the date hereof, the “Credit Agreement”);
     WHEREAS, the Event of Default specified on Schedule 1 hereto has occurred
prior to and is continuing as of the date hereof (the “Existing Default”); and
     WHEREAS, the Borrower has requested that the Lenders (i) waive the Existing
Default, (ii) consent to the Borrower entering into with IESA that certain
Global Memorandum of Understanding dated as of December 4, 2007 (the “MOU”), as
well as the Short Form Distribution Agreement, the Intercompany Services
Agreement, the Termination and Transfer of Assets Agreement, the QA Services
Agreement, the DBZ Settlement Agreement and the YYH Settlement Agreement, which
are each attached to the MOU as Exhibits A through F, respectively
(collectively, the “Specified Agreements”), and to the Borrower consummating the
transactions contemplated thereby, and (iii) amend the Credit Agreement, and the
Lenders have agreed to such waiver, consents and amendments on the terms and
conditions set forth herein.
     NOW, THEREFORE, it is agreed:
I. Waiver. Subject to the terms and conditions of this Amendment, and in
reliance on the representations, warranties and covenants of the Borrower
contained herein, from and after the Third Amendment Effective Date (as defined
below), the Lenders waive the Existing Default. Nothing herein shall be deemed
to constitute a waiver of compliance by the Borrower with its representations,
warranties, covenants or obligations under, or compliance with any other term,
provision or condition of, the Credit Agreement (as amended hereby) or any other
Loan Document from and after the Third Amendment Effective Date.
II. Consent. Subject to the terms and conditions of this Amendment, and in
reliance on the representations, warranties and covenants of the Borrower
contained herein, from and after the Third Amendment Effective Date, and
notwithstanding anything to the contrary contained in any Loan Document, the
Lenders hereby consent to the Borrower entering into the Specified Agreements
and to the consummation by the Borrower of all transactions contemplated
thereby. For avoidance of doubt, the foregoing consent is not, and shall not be
construed to be, a consent by the Lenders to any amendment to, or modification
of, the Specified Agreements, or to the Borrower entering into the “Long
Form Distribution Agreement” referred to in the Short Form Distribution
Agreement (which is attached to the MOU as Exhibit A) or the “Long Form

 



--------------------------------------------------------------------------------



 



Intercompany Services Agreement” referred to in the Intercompany Services
Agreement (which is attached to the MOU as Exhibit B), it being understood and
agreed that the Lenders shall consent to such Long Form Distribution Agreement
and such Long Form Intercompany Services Agreement (if required to be entered
into pursuant to the Intercompany Services Agreement) so long as the terms of
such agreements are, in each case, not materially less favorable than the terms
of the Short Form Distribution Agreement and the Intercompany Services
Agreement, respectively, and, in each case, any new terms are either fair and
customary for transactions of the nature contemplated thereby or reasonably
satisfactory to the Lenders, in their capacity as such.
III. Amendments to the Credit Agreement. Subject to the terms and conditions of
this Amendment, and in reliance on the representations, warranties and covenants
of the Borrower contained herein, from and after the Third Amendment Effective
Date, the Credit Agreement is amended as follows:
     1. Section 1.01 is amended by amending and restating the second sentence of
the definition of “Aggregate Revolving Commitment” as follows:
     “The Aggregate Revolving Commitment is Fourteen Million Dollars
($14,000,000).”.
     2. Section 5.13 is amended and restated as follows:
     “SECTION 5.13. Internal Restructuring. By January 10, 2008, the Borrower
shall deliver to the Administrative Agent an internal restructuring plan,
approved by the Borrower’s board of directors, which provides for, among other
things, overhead and cost reductions satisfactory to the Administrative Agent.”.
     3. Article VII is amended by amending and restating paragraph (m) thereof
as follows:
     “(m) a Change in Control or a Material Adverse Deviation shall occur, or
Curtis G. Solsvig resigns, is terminated or otherwise ceases to function as the
Borrower’s Chief Restructuring Officer, and is not replaced within five Business
Days by a Chief Executive Officer or a Chief Restructuring Officer reasonably
satisfactory to the Administrative Agent on employment terms reasonably
satisfactory to the Administrative Agent, or the Borrower shall not have entered
into a Long Form Distribution Agreement with IESA to which the Lenders have
consented in accordance with the terms of the Waiver, Consent and Third
Amendment to Credit Agreement, dated as of December 4, 2007, among the Borrower,
the Administrative Agent and the Lenders;”.
     4. Section 9.01(a)(ii) is amended by deleting “Times Place, 45 Pall Mall,
London SW1Y 5JG” and substituting therefor “77 Grosvenor Street, London, W1K
3JR”.

-2-



--------------------------------------------------------------------------------



 



IV. Acknowledgments and Agreements.
     1. The Borrower acknowledges and agrees that each of the Loan Documents to
which it is a party (i) constitutes its legal, valid and binding obligation, and
is enforceable against it in accordance with its terms, except to the extent
that such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law), and (ii) is hereby reaffirmed and ratified, including
without limitation, each of the waiver of claims and defenses granted by the
Borrower under the Loan Documents. Without limiting the generality of the
foregoing, the Borrower unconditionally and irrevocably waives any claim or
defense in respect of the Obligations, including, without limitation, any claim
or defense based on any right of setoff or counterclaim.
     2. As of the Third Amendment Effective Date, the Borrower acknowledges and
agrees that it is indebted to the Lenders in the aggregate principal amount of
$10,000,000, which is the outstanding principal amount of the Revolving Loans
plus accrued and unpaid and accruing interest and fees. Nothing contained herein
shall alter, amend, modify or extinguish the obligation of the Borrower to repay
the Obligations, and neither this Amendment nor any of the other documents,
agreements or instruments executed or delivered in connection herewith or
related hereto constitutes a novation or, except as expressly provided herein,
modification of any of the Loan Documents.
     3. The Borrower acknowledges and agrees that all of its assets pledged,
assigned, conveyed, mortgaged, hypothecated or transferred to the Administrative
Agent for the benefit of the Lenders pursuant to the Collateral Documents
including, without limitation, the Collateral, are (and shall continue to be)
subject to the fully perfected liens and security interests of the
Administrative Agent for the benefit of the Lenders (subject only to Permitted
Encumbrances), as collateral security for all of the Obligations. Without
limiting the other provisions of the Loan Documents, the Borrower will, and will
cause its Subsidiaries to, promptly take all actions and execute or deliver all
documents, agreements and instruments, including any Uniform Commercial Code
financing statement amendments, U.S. Patent and Trademark filings and/or
amendments to or new control agreements in respect of any of the Borrower’s
Deposit Accounts (as defined in the Waiver and Amendment to Credit Agreement),
required by the Administrative Agent to implement the transactions contemplated
by the Amendment and the documents, agreements and/or instruments executed or
delivered in connection herewith. The Borrower hereby respectively reaffirms and
ratifies its prior conveyance to the Administrative Agent for the benefit of the
Lenders of a continuing security interest in and lien on the Collateral
described in the instrument conveying such security interest.
V. Representations and Warranties. In order to induce the Lenders to enter into
this Amendment, the Borrower hereby represents and warrants as follows:
     1. After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing, and all of the representations and warranties
contained in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the Third Amendment Effective
Date, it being understood and agreed that any

-3-



--------------------------------------------------------------------------------



 



representation or warranty which by its terms is made as of a specified date
shall be true and correct in all material respects only as of such specified
date.
     2. It has the power, and has been duly authorized by all requisite action,
to execute and deliver this Amendment and the other documents, agreements and
instruments executed or delivered in connection herewith to which it is a party,
and to perform its obligations hereunder and thereunder. This Amendment and the
other documents, agreements and instruments executed and delivered in connection
herewith have been duly executed and delivered by it. This Amendment and the
other documents, agreements and instruments executed and delivered in connection
herewith are its legal, valid and binding obligations, enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally (regardless of whether
enforcement is sought at equity or at law).
     3. Neither the execution, delivery or performance by the Borrower of this
Amendment or of the other documents, agreements or instruments executed and
delivered in connection herewith to which it is a party, nor compliance by it
with the terms and provisions hereof or thereof, will (i) contravene any
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or governmental instrumentality, except for those set
forth on Schedule 3.03 to the Credit Agreement or for immaterial such
contraventions arising as a result of the execution, delivery or performance of
this Amendment or the other documents, agreements or instruments executed and
delivered in connection herewith, (ii) conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Loan Documents) upon any of
the property or assets of the Borrower or any of its Subsidiaries pursuant to
the terms of any indenture, mortgage, deed of trust, deed to secure debt, credit
agreement or loan agreement, or any other material agreement, contract or
instrument (other than those set forth on Schedule 3.03 of the Credit
Agreement), in each case to which the Borrower or any of its Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it
may be subject, or (iii) violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of the Borrower
or any of its Subsidiaries.
     4. Except as set forth on Schedule 3.06 of the Credit Agreement, no order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Third Amendment Effective Date and which remain in full
force and effect on the Third Amendment Effective Date, (y) those filings which
are necessary to perfect the security interests created under the Collateral
Documents, and (z) those disclosure filings to be made with the Securities and
Exchange Commission or any successor thereto (the “SEC”), provided that such
filings are made within the required time periods or are waived (as specified by
applicable laws)), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, the Borrower to authorize, or is required to be obtained or made
by, or on behalf of, the Borrower in connection with, (i) the execution,
delivery and performance of this Amendment or any document, agreement or
instrument executed or delivered in connection herewith to which it is a party,
or (ii) the legality, validity,

-4-



--------------------------------------------------------------------------------



 



binding effect or enforceability of this Amendment or any document, agreement or
instrument executed or delivered in connection herewith to which it is a party.
     5. There are no pending or, to the best knowledge of the Borrower after due
inquiry, threatened, actions suits or proceedings (i) with respect to this
Amendment or any document, agreement or instrument executed or delivered in
connection herewith, or (ii) other than those previously disclosed to the
Administrative Agent in writing, that would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.
     6. After giving effect to this Amendment, no breach, or default or event of
default under the Sublicense Agreements dated, respectively, October 27, 1999
and December 31, 2004, in each case between FUNimation Productions, Ltd.
(“FUNimation”) and the Borrower, has occurred and is continuing, and the
Borrower is aware of no breach, event or other basis which would permit
FUNimation to issue a notice of termination of either such agreement in
accordance with the terms thereof.
VI. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Third Amendment Effective Date”) when (i) the Borrower and the
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent; and (ii) the Administrative
Agent shall have received the following:
          (a) from the Borrower, in immediately available funds, the unpaid fees
and expenses of White & Case LLP incurred in connection with this Amendment;
          (b) fully executed copies of the Specified Agreements, and of all
other documents, agreements and instruments executed or delivered in connection
therewith, which shall in each case be in form and substance satisfactory to the
Administrative Agent and shall be certified by the secretary or the assistant
secretary of the Borrower as true, complete and correct, and as being in full
force and effect, including that all amounts required to be paid to FUNimation
thereunder shall be paid simultaneously herewith;
          (c) a certificate of the Borrower’s secretary or assistant secretary
certifying that the names and the signatures of its officers who are authorized
to execute this Amendment and, as the case may be, the other documents,
agreements and instruments executed or delivered in connection herewith to which
it is a party, are the same as certified in, and have not changed since the date
of delivery of, the certificate of the Borrower’s secretary delivered in
connection with the Waiver and Second Amendment to Credit Agreement, dated as of
November 6, 2007, among the Borrower, the Administrative Agent and the Lenders;
          (d) copies, certified by the secretary or assistant secretary of the
Borrower, of the resolutions of its board of directors or similar governing
body, approving this Amendment and, as the case may be, the documents,
agreements and instruments executed or delivered in connection herewith to which
it is a party, and the transactions contemplated hereby and thereby; and

-5-



--------------------------------------------------------------------------------



 



          (e) such other documents, instruments, and agreements reasonably
requested by the Administrative Agent.
VII. RELEASE. IN CONSIDERATION OF THE ADMINISTRATIVE AGENT’S AND EACH LENDER’S
EXECUTION OF THIS AMENDMENT, AND OF EACH BORROWING FROM TIME TO TIME AFTER THE
THIRD AMENDMENT EFFECTIVE DATE, THE BORROWER UNCONDITIONALLY AND IRREVOCABLY
ACQUITS AND FULLY FOREVER RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT AND
EACH LENDER, AND THEIR MANAGEMENT COMPANY AND ALL AFFILIATED FUNDS UNDER THE
MANAGEMENT OF SUCH MANAGEMENT COMPANY, AND EACH OF THEIR RESPECTIVE PARTNERS,
SUBSIDIARIES, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, FINANCIAL ADVISORS,
PRINCIPALS, DIRECTORS AND SHAREHOLDERS OF SUCH PERSONS, AND THEIR RESPECTIVE
HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASEES”), FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, OBLIGATIONS,
REMEDIES, SUITS, DAMAGES AND LIABILITIES OF ANY NATURE WHATSOEVER, WHETHER OR
NOT NOW KNOWN, SUSPECTED OR CLAIMED, WHETHER ARISING UNDER COMMON LAW, IN EQUITY
OR UNDER STATUTE, WHICH THE BORROWER EVER HAD OR NOW HAS AGAINST ANY OF THE
RELEASEES AND WHICH MAY HAVE ARISEN AT ANY TIME PRIOR TO THE DATE HEREOF AND
WHICH WERE IN ANY MANNER RELATED TO THIS AMENDMENT, THE CREDIT AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY RELATED DOCUMENTS, INSTRUMENTS OR AGREEMENTS, OR THE
ENFORCEMENT OR ATTEMPTED OR THREATENED ENFORCEMENTS BY ANY OF THE RELEASEES OF
ANY OF THEIR RESPECTIVE RIGHTS, REMEDIES OR RECOURSE RELATED THERETO.
VIII. Miscellaneous.
     1. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.
     2. This Amendment is limited as specified and, except as expressly set
forth herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any Loan Document.
     3. THIS AMENDMENT, AND THE DOCUMENTS, AGREEMENTS AND INSTRUMENTS EXECUTED
OR DELIVERED IN CONNECTION HEREWITH, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES
THEREOF. Each of the parties hereto agrees that the provisions of Section 9.09
of the Credit Agreement shall apply to any action with respect to this
Amendment, and the documents, agreements and the instruments, executed or
delivered in connection herewith.

-6-



--------------------------------------------------------------------------------



 



     4. All notices and other communications provided for hereunder shall be
made or given to the parties hereto in the manner and at the address and
telecopier numbers specified in Section 9.01 of the Credit Agreement and shall
be deemed made or given, and effective, as set forth in such section.
     5. From and after the Third Amendment Effective Date, all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
This Amendment shall constitute a Loan Document for all purposes under the
Credit Agreement and the other Loan Documents.
*       *       *

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

            ATARI, INC., as Borrower
      By:   /s/ Curtis G. Solsvig         Name:   Curtis Solsvig        Title:  
Chief Restructuring Officer     

                          BLUEBAY HIGH YIELD INVESTMENTS
(LUXEMBOURG) S.A.R.L., as administrative
agent and lender    
 
                        By: BlueBay Asset Management PLC,
acting as agent for BlueBay High Yield Investments
(Luxembourg) S.a.r.l.    
 
                   
 
  By:   /s/ Stuart Day       /s/ K.T. Webb    
 
                   
 
      Name: Stuart Day       Kevin Webb    
 
      Title: Manager       Traded Debt Control    
 
     
Traded Debt
           

